Exhibit 10.07 EMPLOYMENT AGREEMENT Anthony Mason THIS EMPLOYMENT AGREEMENT ("Agreement") is made to be effective as of the 16th day of April, 2012 (“Starting Date”) between WORTHINGTON ENERGY, INC., a Nevada corporation (“Worthington”), and ANTHONY MASON (“Employee”). R E C I T A L S A.Worthington (OTC BB: WGAS), whose principal office is located in San Francisco, California, on or about December , 2010 executed a Consulting Agreement with Employee B.Worthington desires assurance of the continued association and services of Employee in order to retain his experience, abilities, and knowledge and is therefore willing to engage his services on the terms set forth below and terminate his Consulting Agreement. NOW, THEREFORE, for good and valuable consideration, the parties agree as follows: 1.Hiring.Worthington hereby hires and employs Employee, and Employee accepts such hiring, as a full-time regular employee and agrees to perform the duties specified below on the terms and conditions hereafter described. 2.Duties.Employee agrees to the extent of the time commitment set forth below to devote Employee’s undivided attention to the performance of the following services to Worthington: A. Employee shall be a full-time regular employee and shall devote at least ninety-five percent (95%) of each work week of 40 hours per week on behalf of Worthington.Worthington acknowledges that Employee serves as a director, officer, and advisor to other companies (“Outside Activities”).Employee may spend limited time involved with such “Outside Activities.”Employee shall pursue such Outside Activities in a way to fit into the affairs of Worthington and without interference with Employee’s responsibilities and duties to Worthington under this Agreement and shall disclose to the board of directors upon request and from time to time the nature and details of his Outside Activities. B. Employee shall act initially as and shall have the title president and CEO of Worthington.Employee shall perform the variety of tasks within the scope of Employee’s title, including those described in the Bylaws of Worthington, and shall haveco-responsibility with the Chairman to oversee financing and cash flow requirements, to oversee regulatory, SEC and SOX compliance, to implement Worthington’s business plan and budget approved by the board of directors of WorthingtonEmployee shall interface with and oversee the performance of other officers, employees, and consultants of Worthington regarding the implementation of the various initiatives undertaken by Worthington. C. Employee shall comply with Worthington’s written policies set out in Worthington’s Employee Handbook.Employee agrees to comply with the matters set forth in the Employee Handbook and acknowledges that such policies, from time to time, may be changed subject to giving notice to Employee. D. Although the principal office of Worthington is located in San Francisco, California, Worthington’s main business activities are located in Texas, Oklahoma, Louisiana, and other states; thus Employee may work remotely from the principal office and set up a satellite office in Houston. Page1of 6 Employment Agreement – Anthony Mason E. Employee shall account for any and all property of Worthington that may come into Employee's possession in the course of the employment, and at the termination, Employee agrees to turn in and settle for all such property. F. Employee hereby grants to Worthington the right to use Employee’s name, picture, and curriculum vitae in connection with any brochures, web sites, slide presentations, offering memoranda, and other materials describing Worthington and Employee as part of the management team. G. Worthington, by action of the board of directors, reserves the right to change, either by increasing or decreasing, the duties of Employee and to designate other duties and responsibilities of Employee within the general scope of the foregoing. 3.Term and Termination. A.Subject to earlier termination as provided in this agreement, Employee shall be employed for a term (the “Term”) commencing on the Starting Date and ending on December 31, 2015; provided, however, that unless Worthington or Employee gives written notice to the other party at least sixty (60) days prior to the expiration of the Term then in effect, the Term of this agreement shall be extended for an additional term of one year from January 1st to December 31st of the ensuing year.The “Term” shall include any automatic extensions pursuant to the provisions of the preceding sentence. B.Worthington may terminate this agreement without cause upon six (6) months prior written notice and upon the payment (“Severance Amount”) equal to: (i) one year’s Base Salary from the effective date of the termination; (ii) the vesting of any granted, but unvested, stock options under the Option Plan, plus (iii) any Incentive Compensation based on transactions that are under an agreement or signed letter of intent as of the effective date of termination, subject to their closing within six (6) months of the effective date of termination. C.Worthington may terminate this agreement at any time without notice if Employee commits any material act of dishonesty, is guilty of gross carelessness or misconduct, or unjustifiably neglects his duties under this agreement, or acts in any way that has a direct, substantial, and adverse effect on Worthington’s reputation. D.Employee may terminate this agreement by giving Employer four (4) months’ prior written notice of resignation. E.If, at the end of any calendar month during the Term, Employee is or has been for four (4) consecutive full calendar months then ending unable, due to mental or physical illness or injury, to perform his duties under this agreement in his normal and regular manner, this agreement may be terminated upon action of the board of directors. F.If Employee dies during the Term, this agreement shall be terminate on the last day of the calendar month of his death.In such case, the personal representatives or heirs of Employee shall be entitled to receive the Severance amount set forth in subparagraph 8B. 4.Compensation.A.Worthington shall pay Employee for the services rendered hereunder during the Term a Base Salary of Twenty Thousand Dollars and 00/100 ($20,000.00) per month for Employee’s commitment to Worthington (“Base Salary”).The Base Salary shall be payable as current salary in two semimonthly installments for work performed from the 1st to the 15th day and from the 16th day to the last day of each calendar month.If the Term begins on a day other than the 1st or ends on a day other than the last day of a month, Compensation for such month shall be prorated based on the number of days of the Term in such month.Employee acknowledges that Worthington is in the process of raising capital in order to carry out the business plan in effect following the change of control.In the event Worthington is unable to obtain sufficient funding in order to pay the Base Salary during the initial two months of the Term of this agreement, Employee agrees that the Base Salary for such months may be accrued and shall be paid to Employee over a period prior to July 1, Page2 of 6 Employment Agreement – Anthony Mason B. Base Salary increase: When production reached 500 BOEPD equivalent, salary to be increased to $25,000 per month. When production reaches 2,000 BOEPD equivalent, salary to be increased to $35,000 per month. When production reached 4,000 BOEPD equivalent, salary to be increased to $45,000 per month. BOEPD increases triggered after 30 day BOEPD. C. Health Insurance. Employee will be entitled to Health Insurance through Healthnet or other carrier. D. Car Lease, on reaching 500 BOEPD employee will be entitled to Jaguar XJ Special Lease Offer, $799 per month, 36 month, $4,995 + tax (or other Jaguar Lease special) or other comparable lease. E.Worthingtonadopted a stock option plan entitled the Worthington, Inc. 2010 Stock Option Plan (the “Option Plan”).Grants of options are made by the administrative committee designated in the Option Plan.In addition to the Compensation payable in cash, Worthington shall recommend to the administrative committee that Employee be granted the right to purchase up to three million (3,000,000) shares of the Worthington’s common stock at a price to be designated by the committee on the date of grant.The grant will be subject to a vesting schedule and other terms of the Option Plan and the stock option agreement.The standard vesting schedule provides one-fourth of the option shares vest twelve (12) months following the date of commencement of employment and the remaining option shares vest on a monthly basis thereafter over the following thirty-six (36) months. F.Worthington’s payroll, fringe benefits other than the Option Plan, and human resource management services are expected to be provided through a professional employer organization (“POE”).Under Worthington’s arrangement with the POE, and to take advantage of the POE’s benefit package, Employee’s employer of record for purposes of payroll, fringe benefits, and human resource matters may be the POE; however, the board of directors of Worthington or a Compensation Committee established by the board shall be responsible for overseeing Employee’s work and reviewing Employee’s performance.Employee will execute forms and agreements provided by the POE to accomplish these purposes and to gain access to the POE’s website for Worthington. G.Employee shall be entitled to the fringe benefits provided by Worthington to its regular employees, such as paid vacation time, sick leave, and medical and dental insurance on the terms and as described in the Employee Handbook and in the Worthington dedicated POE website and on-line self-service portal.No representation is made whether any of these fringe benefits will continue to be offered on the same basis.Benefits may be changed from time to time by Worthington, provided changes apply uniformly to all regular employees. H.Worthington’s board of directors or a Compensation Committee appointed by the board of directors shall review Employee’s Base Salary, his Incentive Compensation, and other benefits not less frequently than every twelve months.Following such review, the board or the Compensation Committee may in its discretion increase (but shall not be required to increase) Employee’s Base Salary, Incentive Compensation, and other benefits, but may not decrease Employee’s Base Salary and Incentive Compensation during the time he serves as Chief Executive Officers.The amount of such adjustment shall be effective upon the execution of either a written amendment to this Agreement or a Worthington, Inc. Payroll Data Change form.As a salaried exempt employee, Employee will not be entitled to additional compensation for any over-time additional hours worked to complete assignments or work when reasonably required by business needs. I.Employee acknowledges and agrees that: (i)payments made to Employee pursuant to Employee’s employment by the Worthington shall be subject to withholding of applicable taxes; (ii)Employee shall be obligated to report as income all compensation received by Employee pursuant to this Agreement; and (iii)Employee shallpay all applicable taxes due on such compensation in the case of under-withholding by the Worthington. Page3of 6 Employment Agreement – Anthony Mason J.Worthington shall reimburse Employee for all reasonable, authorized expenses incurred in furtherance of, or in connection with, Employee’s performance of the Services, in accordance with the Worthington's expense reimbursement policies as in effect from time to time. 5.Indemnification.A.To the maximum extent permitted by law and its Bylaws, Worthington agrees to indemnify and hold Employee harmless for any acts or decisions made in good faith while performing services for Worthington.To the same extent, Worthington will pay, and subject to any legal limitations, advance all expenses, including reasonable attorney fees and costs of settlements, actually and necessarily incurred by Employee in connection with the defense of any action, suit, or proceeding and in connection with any appeal, which has been brought against Employee by reason of his service as an officer or agent of Worthington. B.Worthington shall obtain and maintain directors’ and officers’ liability insurance in a limit of at least $5.0 million and employment practices liability covering Employee. Employee shall be entitled to the protection of any such insurance policies against all costs, charges, and expenses in connection with any action, suit, or proceeding to which Employee may be made a party by reason of his affiliation with Company 6.Notices.Any and all notices or other communications required or permitted by this Agreement or by law to be served on or given to a party hereto by the other party shall be deemed given: (i) when personally delivered; (ii) one (1) business day after timely delivery to Federal Express, United Parcel Service or other courier for overnight delivery, charges prepaid; (iii) at the earlier of its receipt or five days after deposit in a regularly-maintained receptacle for the deposit of the United States mail, first-class postage prepaid, addressed as described below; or (iv) using the electronic mail addresses set forth on the signature page or assigned by Worthington to employee, upon confirmation that the notice has been transmitted successfully to the receiving party’s electronic mail address, subject to the limitations set forth in any other applicable statute. In the event of any conflict between the mailing address or the electronic mail addresses set forth below and those in the books and records of Worthington, copies of the notices and communications shall be sent all such addresses and numbers. Either party may change any such address or electronic mail address for notice purposes by a notice given in this manner. 7.Assignment.This Agreement shall not be terminated by Worthington’s voluntary or involuntary dissolution or by any merger in which Worthington is not the surviving or resulting corporation, or on any transfer of all or substantially all of Worthington’s assets.In the event of any such merger or transfer of assets, the provisions of this agreement shall be binding on and shall inure to the benefit of the parties and their respective legal representatives, successors, and assigns.Employee acknowledges that this is an agreement for
